Citation Nr: 9907513	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  93-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a resection of the distal third of the right 
clavicle for a right shoulder dislocation, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
February 1953.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied a claim for a 
disability evaluation in excess of 20 percent for a right 
shoulder disorder.  In June 1995 the Board remanded this case 
for further development, and in June 1996 the Board granted 
an increased rating to 30 percent.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, hereinafter the Court).

In March 1997, the General Counsel for the Department of 
Veterans Affairs and the veteran's representative filed a 
Joint Motion for Remand and to Stay Further Proceedings.  The 
parties asked the Court to vacate the Board's decision, to 
the extent that it denied entitlement to an evaluation in 
excess of 30 percent for post-operative residuals of a 
resection of the distal third of the right clavicle for a 
right shoulder dislocation, and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion in April 1997, vacating and remanding the case to the 
Board.  [citation redacted].
Pursuant to the Court's order, the Board remanded 
this case again for further development in April 1998.


FINDINGS OF FACT

1.  The appellant's service-connected post-operative 
residuals of a resection of the distal third of the right 
clavicle for a right shoulder dislocation cause mild 
functional impairment:  they are currently manifested by 
well-healed scars; multiple thick osteophyte formation from 
the outer end of the clavicle with swelling; pain, 
particularly with certain extremes of motion; 10 to 15 
percent weakness; and constant mild fatigue.

2.   There is pain in the right shoulder with movement, and 
range of motion is:  flexion to 140 degrees with significant 
pain from 120 to 140 degrees; extension to 70 degrees; 
abduction to 140 degrees with significant pain from 120 to 
140 degrees; adduction to 60 degrees; internal rotation to 85 
degrees with significant pain from 75 to 85 degrees; and 
external rotation to 35 degrees with significant pain from 25 
to 35 degrees.

3.  The appellant's service-connected post-operative 
residuals of a resection of the distal third of the right 
clavicle for a right shoulder dislocation are not manifested 
by incoordination, neurological deficits, locking of the 
joint, loose motion, crepitus, or deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected post-operative residuals of a resection 
of the distal third of the right clavicle for a right 
shoulder dislocation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.14, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
VA examinations were performed pursuant to the appellant's 
claim for benefits.  Also, all available service medical 
records and VA treatment records from the Dayton, Ohio, VA 
Medical Center (MC) have been obtained.  In a May 1998 
written statement, the veteran reported that the only recent 
treatment he has received for his service-connected right 
shoulder disorder was from the Dayton VAMC.  For these 
reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the evidence of record shows that prior to 
service the veteran dislocated the right shoulder, and 
surgical wiring was performed.  He did not have subsequent 
complaints until he was in service and his shoulder became 
more painful.  April 1951 X-rays showed fractures in the 
surgical wiring.  He was assessed with incomplete dislocation 
of the acromio-clavicular joint and traumatic arthritis.  In 
August 1952 the veteran underwent a partial ostectomy of the 
distal right clavicle.

Post-service medical evidence included an October 1953 
private physician's statement which noted that the veteran 
was unable to fully use his right arm.  During a November 
1953 VA examination, the veteran reported that his right 
shoulder had been painful and weak since the 1952 surgery and 
that he had trouble lifting and throwing.  A 3-inch surgical 
scar was noted with pain on pressure, and an underlying bony 
deformity existed.  Range of motion was painless and full.  
Crepitus and weakness were noted, but there was no 
instability and no problems with the hand or arm.  A December 
1953 rating decision awarded service-connection for residuals 
of removal of the distal portion of the clavicle for old 
dislocation.  A 10 percent disability evaluation was 
assigned.

An August 1954 VA examination found full range of motion of 
the shoulder, no muscle weakness, no atrophy, and no sensory 
deficit.  A July 1956 statement from a private physician 
noted that the veteran had been refused a job due to his 
shoulder disability.  He could not lift and fully extend the 
right arm overhead.  A September 1956 VA X-ray report noted 
considerable osteophytic reaction at the clavicle stump.  
During a VA examination that month the veteran complained of 
pain and stiffness.  He had full range of motion except he 
lacked 10 degrees of motion overhead.  There was mild 
crepitance and mild tenderness to palpation.  Neurologic 
examination was normal, and the veteran stated that he had 
not lost any time from work due to his service-connected 
shoulder disorder.  In an October 1956 rating decision he was 
awarded an increased rating, to 20 percent, for his shoulder 
disability.

VA outpatient treatment records dated in March and April 1990 
reveal that the veteran complained of pain in the right 
shoulder that made him unable to play basketball or 
horseshoes as it limited his throwing motion.  Examination 
revealed full range of motion with pain and crepitus.  He was 
assessed with possible rotator cuff tear.  The veteran was 
hospitalized at the Dayton VAMC from July 16 to July 20, 
1990, for right rotator cuff repair.  Post-operative VA 
outpatient treatment records showed that he made satisfactory 
progress with physical therapy.  An October 1990 physical 
therapy progress reported only minimal complaints of 
discomfort.

In February 1993 the veteran filed the present claim for an 
increased rating.  A September 1992 VA outpatient treatment 
record showed that the veteran reinjured his right shoulder 
when attempting to start a lawn mower.  He complained of pain 
which was not relieved by non-steroidal anti-inflammatory 
medication.  He was assessed with biceps tendinitis and was 
treated twice with injections.  A December 1992 medical 
record noted that no further appointments were necessary as 
the veteran had no restriction of motion and only slight 
tenderness.

In June 1995, this case was remanded by the Board in order to 
develop additional VA treatment records and to schedule the 
veteran for a VA examination.  The Dayton VAMC reported that 
the veteran had not received treatment at that facility from 
January 1993 to July 1995.  A September 1995 VA examination 
noted that the claims folder had been reviewed prior to the 
examination.  The veteran complained primarily of difficulty 
with the right shoulder when performing rotational-type 
activities like baseball, which he liked to play with his 
grandchild.

Objectively, the examiner noted two nontender, nonadherent, 
14 centimeter scars of the right shoulder.  The right 
shoulder seemed to be lower than the left, palpation of the 
humeral head on the right was more prominent, and there was 
an impression of less deltoid muscle mass covering the 
proximal humerus on the right.  Some tenderness with deep 
palpation of the bicipital tendon was noted.  Drop arm and 
impingement tests were negative. 

Range of motion was limited and most of the motion was noted 
to be painful.  There was also marked grinding and crepitus 
with motion.  Range of motion was 70 degrees abduction, 45 
degrees flexion, 80 degrees external rotation, 80 degrees 
internal rotation, and 45 degrees backward extension.  X-rays 
taken around the time of the examination showed no 
significant changes from 1990 X-rays.  The examiner concluded 
that the veteran had limitation of motion and activities, 
notably repetitive activities, due to arthralgia of the right 
shoulder.  In a June 1996 Board decision an increased rating, 
to 30 percent, was granted for the veteran's service-
connected right shoulder disorder.

Pursuant to the Board's April 1998 remand, additional 
development was performed.  VA treatment records were 
requested from the Dayton VAMC covering the period from July 
1995 to May 1998, and records dated from February 1997 to May 
1998 were associated with the claims folder.  These records 
do not clearly show right shoulder treatment, although there 
is one record assessing a possible re-tear of the rotator 
cuff which does not identify whether it is on the right or 
the left side.  The Board notes that the veteran also has a 
history of surgical repair of a left rotator cuff tear.  The 
remainder of the recent VA treatment records refer to the 
left shoulder, the eyes, the left elbow, and other disorders 
which are unrelated to the service-connected right shoulder 
disability.

In September 1998 the veteran underwent another VA 
examination of the right shoulder.  The examiner noted that 
the claims folder and chart were reviewed prior to the 
examination and that the veteran was right-handed.  During 
the examination, the veteran reported that he had worked for 
Ford Motor Company for 31 years until his retirement in 1988.  
He indicated the he currently "just fiddle[d] around the 
house" and did not work.  He reported pain and limitation of 
motion in the right shoulder.  He specified that the pain was 
not constant but came with motions like lifting and 
shoveling.  He denied swelling and reported that he "moves 
it pretty good."  He reported problems sleeping and 
difficulty reaching over his head and scratching his back.  

Muscles in the right shoulder were graded 5/5 for strength.  
The veteran's biceps and triceps showed full strength as 
well.  Sensation and pulses in both hands were normal.  The 
examiner found that a neurological examination was not 
needed, as there were no peripheral neurological problems.

X-rays showed resection of the outer end of the right 
clavicle with formation of numerous osteophytes.  The 
glenohumeral joint was essentially normal.  The examiner 
attributed some loss of motion as well as some swelling to 
the osteophyte formation.  The examiner noted that the 
excision of the outer end of the clavicle produced 10 to 15 
percent weakness overall in the shoulder and mild 
fatigability.  The examiner found no evidence of locking, 
loose motion, crepitus, deformity, or incoordination.

The range of motion was:  flexion to 140 degrees; extension 
to 70 degrees; abduction to 140 degrees; adduction to 60 
degrees; internal rotation to 85 degrees; and external 
rotation to 35 degrees.  The examiner noted that flexion and 
abduction should be between 170 and 180 degrees for a man of 
the veteran's age, 70 years, and that normal internal and 
external rotation was 90 degrees.

The examiner noted that the movements were painful, 
particularly on flexion and abduction.  He indicated that the 
last 20 degrees of flexion and abduction were productive of 
pain as were the last 10 degrees of internal and external 
rotation.  Thus, additional motion lost due to pain was noted 
to be 15 to 20 degrees on flexion and abduction.  However, 
the examiner concluded that the veteran's "range of movement 
is fairly adequate for most of his activities of daily 
living", and that, in his opinion, "the restrictions of 
movements in his shoulders are mild."

In his answers to the questions asked in the April 1998 
remand, the examiner noted the limitation of motion values 
and concluded that "[o]therwise, the functioning of the 
right shoulder is fairly adequate for everyday daily 
activities."  He also stated that "[f]unctional impairment 
of the right shoulder is mild, considering his disability."  
As regards the veteran's employability and level of 
disability, the examiner noted that the veteran was retired 
and that "most of his activities around the house would be a 
minor disability."  The examiner described the level of pain 
present as "mild."

The appellant's post-operative residuals of a resection of 
the distal third of the right clavicle for a right shoulder 
dislocation are currently evaluated as 30 percent disabling 
under Diagnostic Code 5201 for limitation of motion of the 
(major) arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  
The veteran's right shoulder is considered his major joint as 
the veteran is right-handed.

Diagnostic Code 5201 provides a 30 percent rating for 
limitation of motion to midway between the side and shoulder 
level and a 40 percent rating for limitation of motion of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).  Range of motion of the arm to 
midway between the side and shoulder level is the equivalent 
of 45 degrees of flexion or 45 degrees of abduction.  
38 C.F.R. § 4.71, Plate I (1998). 

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 30 percent disability 
rating under Diagnostic Code 5201.  According to the medical 
evidence, the veteran's right shoulder disability is 
currently manifested by mild functional impairment with mild 
pain, swelling, weakness, and fatigability.  The veteran's 
primary complaint is of pain with certain movements like 
lifting and shoveling.  As the most recent medical evidence, 
the 1998 VA examination report, repeatedly described the 
veteran's symptoms and functional impairment as "mild," the 
current evaluation of 30 percent would be appropriate, 
particularly in light of the fact that the recent VA 
treatment records do not show significant treatment for right 
shoulder complaints.

A higher schedular evaluation is not warranted under 
Diagnostic Code 5201 mainly because the veteran's restriction 
of motion of the right arm, including consideration of the 
additional limitation of motion due to pain, does not meet 
the criteria for the 40 percent rating provided by that 
Diagnostic Code.  The medical evidence of record does not 
reveal findings consistent with limitation of motion of the 
arm to 25 degrees from the side.  In fact, the most recent VA 
examination report found that the veteran's range of motion 
where pain was not a significant factor was 120 degrees 
flexion; 120 degrees abduction; 75 degrees internal rotation; 
and 25 degrees external rotation.  Thus, the veteran's 
current range of motion is significantly greater than the 
limited range required for the 40 percent evaluation.

The Board notes that the findings during the veteran's 1995 
VA examination revealed reduced ranges of motion as compared 
to the results of the 1998 examination.  In the 1995 report, 
abduction was noted to be approximately 70 degrees and 
flexion was approximately 45 degrees.  These ranges of 
motion, like the 1998 examination findings, do not equate 
with a 40 percent evaluation under Diagnostic Code 5201 as 
flexion of 45 degrees and abduction of 70 degrees is much 
greater than the 25 degrees of motion from the side required 
for the higher evaluation.  

The Board has also considered the applicability of other 
Diagnostic Codes.  The right shoulder disorder was originally 
rated under Diagnostic Code 5203 as impairment of the 
clavicle.  The maximum schedular evaluation under this 
Diagnostic Code is 20 percent.  That Diagnostic Code provides 
that, alternatively, impairment of the clavicle can be rated 
on impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1998).  In essence, the 
veteran's clavicle impairment is currently rated on 
impairment of function of the contiguous joint.  The rating 
assigned under Diagnostic Code 5201, in conjunction with 
§§ 4.40, 4.45, and 4.59, incorporates all the manifestations 
of the veteran's right shoulder disability which would be 
considered in an evaluation of the veteran's clavicle 
impairment under Diagnostic Code 5203.  Thus, as the 
evaluation of the same manifestation under different 
diagnoses is precluded in the rating schedule, a separate 
rating under Diagnostic Code 5203 is not permitted.  
38 C.F.R. § 4.14 (1998); VAOPGCPREC 23-97 (July 1, 1997).

The Board has further considered the potential application of 
Diagnostic Code 5010 for traumatic arthritis.  The medical 
evidence shows that the veteran has traumatic arthritis which 
is a part of his right shoulder disorder.  Diagnostic Code 
5010 is rated as Diagnostic Code 5003 for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).  Diagnostic Code 5003 instructs that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  In this 
case, Diagnostic Code 5201, noted above, is the appropriate 
Diagnostic Code for rating arthritis.

The Board has considered the application of 38 C.F.R. §§ 4.40 
("functional loss" "due to pain") and 4.45 ("[p]ain on 
movement, swelling, deformity, or atrophy on disuse" in 
addition to "[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability) in this 
case.  See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  As 
regards 38 C.F.R. § 4.40, the 1998 VA examiner clearly 
defined the portion of the veteran's range of motion 
inhibited by pain.  This painful motion was considered 
limited motion and, as described above, has been taken into 
consideration in connection with Diagnostic Code 5201.  
VAOPGCPREC 23-97 (Aug. 14, 1998).  A higher evaluation based 
on consideration of § 4.40 is not warranted since the veteran 
reports pain that is not constant but only occurs with 
certain movements.  A higher evaluation is also not warranted 
as the VA examiner did not find that pain restricted the 
veteran's range of motion to the extent required for the 40 
percent evaluation under Diagnostic Code 5201.  Finally, a 
higher evaluation based on consideration of § 4.40 is not 
warranted as the 1998 VA examiner described the level of pain 
present as "mild."

As regards 38 C.F.R. § 4.45, the 1998 VA examiner did not 
find locking, loose motion, crepitus, deformity, or 
incoordination.  Atrophy on disuse was not indicated as the 
veteran's shoulder muscles had full strength; however, mild 
weakness was attributed to the clavicle excision.  The 
examiner noted that the veteran came in walking without any 
assistive aids which revealed that he had no "[i]nstability 
of station, disturbance of locomotion, [or] interference with 
sitting, standing and weight-bearing."  Pain on movement was 
clearly noted, as described above, and there was some 
swelling.  Fatigability was described as "mild".  The 
medical conclusion drawn from these findings was that the 
functioning of the right shoulder was "fairly adequate for 
everyday . . . activities", and the level of disability was 
"minor."  Thus, the medical evidence does not support an 
increased rating based on consideration of § 4.45.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service-connected right shoulder disorder 
or frequent periods of hospitalization due to that disorder 
so as to render impractical the application of the regular 
schedular criteria.  The medical evidence indicates that the 
veteran was employed for 31 years with the Ford Motor Company 
until his retirement in 1988.  In his retirement he still 
does some work around the house and there is no evidence in 
the claims folder that this has been affected due to his 
right shoulder disability, and he stated in one VA 
examination that he had not lost any time from work due to 
his right shoulder disability.  Further, he has not been 
hospitalized since his rotator cuff repair in 1990 and as 
noted above, he has not required significant medical 
treatment for his right shoulder disorder.  The Board does 
not find, based on the evidence, that an extraschedular 
evaluation would be appropriate at this time.  

Based on a review of the entire evidence of record, the Board 
finds that a disability evaluation in excess of 30 percent 
for post-operative residuals of a resection of the distal 
third of the right clavicle for a right shoulder dislocation 
is not warranted in this case.

ORDER

A claim for entitlement to an increased rating for post-
operative residuals of a resection of the distal third of the 
right clavicle for a right shoulder dislocation is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

- 12 -


- 12 -


